Debt upon a bond with condition to convey 500 acres of land, first and second rate, on the waters of Tennessee.
The defendant proved that land on the waters of Tennessee bore different prices at the time the obligation was given, and that it neither had risen nor fallen since. The highest price of such land with water, five dollars at acre, some at two dollars, and such land without water, one dollar, and if in the Indian boundary, fifty cents.
The construction of this bond gives *Page 296 
liberty to the obligor to pay at the minimum price of land of that description, to which the Indian title was extinguished; and that with interest, should be the measure of damages.